DETAILED ACTION
This Final Office Action is in response Applicant communication filed on 
12/15/2021. In Applicant’s amendment, claims 1, 4, 8, 11, and 15-20 were amended. IDS filed 1/25/2022 has been considered.
Claims 1-20 are currently pending and have been rejected as follows. 
Response to Amendments
Rejections under 35 USC 101 are maintained. Applicant’s amendments necessitated new grounds of rejection under 35 USC 103.
Response to Arguments
Applicant’s 35 USC 101 rebuttal arguments and amendments have been fully considered but they are not persuasive to overcome the rejection.
Applicant argues on p. 9-10 that the claims are tied to the practical application of generating a schedule for railway maintenance using a maintenance planning tool that results in maximizing railroad track capability through visualization of traffic gaps because the components and their automation are similar to Example 42 of the 2019 PEG. Examiner respectfully disagrees. In Example 42, the additional elements recite a specific improvement over prior art systems by allowing remote users to share information in real time in a standardized format regardless of the format in which the information was input by the user. In the present claims, the additional elements including: “one or more processors and a memory storing instructions that, when executed by the one or more processors” (example Claim 8). However, the claims invoke this computing infrastructure merely as machine to perform an analytical process. By using “one or more processors” and “a memory storing instructions,” that “cause the one or more processors to perform operations” for scheduling track maintenance (example Claim 8), the claims are like “requiring the use of software to tailor information and provide it to the user on a generic computer” (Id., citing Intellectual Ventures I LLC v. Capital One Bank (USA)).
Applicant argues on p. 10 that an operator would be unable to complete the tasks of accurately reporting the number of cancelled maintenance windows, the number of hours maintenance crews spend waiting for maintenance to begin, 
Applicant argues on p. 10 that the present invention improves the performance of the system itself by reducing maintenance costs, by reducing maintenance crew start/stops, reducing the hours spent by maintenance crews waiting to begin maintenance, and reducing maintenance window cancellations. Examiner respectfully disagrees. This improvement is to the abstract idea itself and not an improvement to a computer or a technology.
Applicant argues on p. 11 that the claimed technical features are unconventional. Examiner respectfully disagrees. Applicant’s specification explicitly states in paragraph 20 “UE 120a of system 100 includes any device that can receive, create, process, store, and/or communicate information. For example, UE 120a of system 100 may communicate information (e.g., maintenance request 124) to UE 120b and/or receive information (e.g., maintenance reply 144) from UE 120b. In certain embodiments, UE 120a is used directly by user 122a. UE 120a may be a mobile phone (e.g., a smart phone), a tablet, a personal digital assistant, a wearable computer, a laptop computer, a desktop computer, and the like..” As demonstrated by applicant’s specification, the additional elements of “one or more processors” and “a memory storing instructions,” that “cause the one or more processors to perform operations” (example claim 8) can be any device that can receive, create, process, store and/or communicate information followed by examples of many commercially available products such as a mobile phone, tablet, a personal digital assistant, a wearable computer, a laptop computer, a desktop computer, and the like. Therefore, the additional elements are well-understood, routine, or conventional.
Applicant's prior art arguments have been fully considered but they are not persuasive to overcome the rejection.
Applicant argues on p. 13 that the combination of Yamada and Villareal do not teach a maintenance planning tool that assists in maximizing railroad track capability through visualization of traffic gaps. Examiner respectfully disagrees. Both Yamada and Villareal include visual aids that are pointed to according in the claim rejections below.
Applicant argues on p. 14-15 that Yamada cannot obviate Applicant's claims because the cited reference lacks any disclosure about timeframes for maintenance on a railroad. Examiner respectfully disagrees. Yamada’s invention is entirely direct to timeframes for maintenance on a railroad. See paragraph 9 of Yamada “According to a first aspect of the present invention, a maintenance management device includes a maintenance target device candidate determination unit that determines maintenance target device candidates in a maintenance segment based on an operation mode determined for the track running vehicle system, and an output unit that outputs the determined maintenance target device candidates.”
Applicant argues on p. 16 that Yamada fails to display when railroad stations are available and operational for passengers and to optimize timing of maintenance for organization logistics as disclosed by Applicant. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., to display when railroad stations are available and operational for passengers and to optimize timing of maintenance for organization logistics ) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant argues on p. 16 that there is no indication in Yamada, Villareal Antelo, or in other references in the art that a work item queue is equivalent to using visual aids to allow for more accurate maintenance compliance reporting. Examiner respectfully disagrees. Applicant’s claims broadly recite  visual representations. Yamada and Villareal are accordingly mapped to  shows an example of a maintenance target candidate display screen according to the first embodiment of the present invention.”
Applicant argues on p. 17 that the Action fails to point out the motivation to combine the cited references. In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, it would have been obvious for one of ordinary skill in the art to modify Yamada’s maintenance scheduling interfaces to include an indication of when a train is scheduled to cross a railroad station in view of Villareal in an effort to optimize the overall railway system according to operating constraints (see Villareal ¶ [0020] & MPEP 2143G).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are clearly drawn to at least one of the four categories of patent eligible subject matter recited in 35 U.S.C. 101 (method, system, non-transitory computer readable storage media). Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without integrating the abstract idea into a practical application or amounting to significantly more than the abstract idea. 
	Regarding Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance (‘2019 PEG”), Claims 1-7 are directed toward the statutory category of a process (reciting a “method”). Claims 8-14 are directed toward the statutory category of a machine (reciting a “system”). Claims 15-20 are directed toward the statutory category of an article of manufacturer (reciting a “non-transitory computer-readable storage media”).
	Regarding Step 2A, prong 1 of the 2019 PEG, Claims 1, 8 and 15 are directed to an abstract idea by reciting generating a first visual representation of a location of a railroad station in relation to a railroad track; receiving a request for a first maintenance window; determining that the first maintenance window is associated with the railroad station; determining a first time period; and generating a second visual representation of information associated with the railroad station during the first time period, wherein the information comprises: an indication of a time that a train is scheduled to cross the railroad station during the time period; and an indication of a time duration for a second maintenance window that has been requested during the time period; and scheduling the first maintenance window within the first time period based on the second visual representation; and determining, based on the second visual representation, that a requested time duration for the first maintenance window conflicts with the time 
	Regarding Step 2A, prong 2 of the 2019 PEG, the judicial exception is not integrated into a practical application because the claims (the judicial exception and the additional elements such as one or more processors and a memory storing instructions that, when executed by the one or more processors) are not an improvement to a computer or a technology, the claims do not apply the judicial exception with a particular machine, the claims do not effect a transformation or reduction of a particular article to a different state or thing nor do the claims apply the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment such that the claims as a whole is more than a drafting effort designed to monopolize the exception (see MPEP §§ 2106.05(a-c, e)). 
	Dependent claims 2-7, 9-14, and 16-20 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the limitations recite mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea ‐ see MPEP 2106.05(f).
	Regarding Step 2B of the 2019 PEG, the additional elements have been considered above in Step 2A Prong 2. The claim limitations do not amount to significantly more than the judicial exception because they are directed to limitations referenced in MPEP 2106.05I.A. that are not enough to qualify as significantly more when recited in a claim with an abstract idea because the ‐ see MPEP
2106.05(f).



	
	
	

	
	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 USC 103 as being unpatentable over the teachings of 
Yamada, US Publication No. 20160292627, IDS cite no. 1, hereinafter Yamada, in view of
Villareal Antelo et al, US Publication No. 20030236598 A1, hereinafter Villareal. As per,

Claims 1, 8, 15
Yamada teaches
A method, comprising: /
A system comprising one or more processors and a memory storing instructions that, when executed by the one or more processors, cause the one or more processors to perform operations comprising: /
One or more non-transitory computer-readable storage media embodying instructions that, when executed by a processor, cause the processor to perform operations comprising: (Yamada [0107])
generating a first visual representation of a location of a railroad station in relation to a railroad track; (Yamada fig. 2 noting the route 203 and stations 204 and 205)
receiving a request for a first maintenance window; (Yamada [0034] “The maintenance necessary target extraction unit 50 extracts devices or components that meet an inspection deadline within a predetermined period from the inspection target priority DB 102.”)
determining that the first maintenance window is associated with the railroad station; (Yamada [0060] “In a case where there are devices or components which meet an inspection deadline within a predetermined period, among the devices or components provided in the segment in which the maintenance operation, can be executed in the operation mode, a message such as "there are devices requiring maintenance" for attracting attention may be displayed in the area 208.”)
determining a first time period; (Yamada [0053] “the operation mode candidate display screen 201 is a screen displayed on the display if the user designates a condition such as an operation segment of a vehicle, an operation date”)
and generating a second visual representation of information associated with the railroad station during the first time period, wherein the information comprises: […] (Yamada fig. 3)
and an indication of a time duration for a second maintenance window that has been requested during the time period.  (Yamada fig. 3 noting column 313 and selection boxes in column 317)
and scheduling the first maintenance window within the first time period based on the second visual representation. (Claim 1) (Yamada fig. 3, noting column 317 to select the maintenance)
and determining, based on the second visual representation, that a requested time duration for the first maintenance window conflicts with the time that the train is scheduled to cross the railroad station during the first time period. (Claims 8/15)  (Yamada [0066] “The user distinguishes between the operation mode including the segment in which the maintenance operation can be executed and the operation mode not including the segment in which the maintenance operation can be executed by referring to the operation mode candidate display screen 201 shown in FIG. 2”)
Yamada does not explicitly teach
[…] an indication of a time that a train is scheduled to cross the railroad station during the time period;
Villareal however in the analogous art of maintenance management teaches
[…] an indication of a time that a train is scheduled to cross the railroad station during the time period; (Villareal fig. 1 noting the train graph; [0006] “Railroad panels consist of schematic representations of the current condition of various yards along the route traveled by each train. FIG. 2 is a portion of such a panel corresponding to the train graph of FIG. 1. Panels are utilized by dispatchers to schedule the use of maneuvering tracks and yards as needed to allow trains to cross or overtake one another at particular locations, or to be reconfigured according to operational objectives and/or constraints.”)
Before the effective filling date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify Yamada’s maintenance scheduling interfaces to include an indication of when a train is scheduled to cross a railroad station in view of Villareal in an effort to optimize the overall railway system according to operating constraints (see Villareal ¶ [0020] & MPEP 2143G).
Claims 2, 9, 16
Yamada teaches
wherein the request for the first maintenance window comprises: a name of a maintenance crew; (Yamada fig. 3 noting PS01, SS-01, PS02, PS03 representative of a maintenance crew name)
a requested time duration for the first maintenance window; (Yamada fig. 3, noting column 313 indicating the required time)
and a maintenance description.  (Yamada fig. 3 noting the Power Rail cleaning representative of a maintenance description)
Claims 3, 10, 17
Yamada teaches
further comprising scheduling the first maintenance window within the first time period based on the second visual representation.  (Yamada fig. 3, noting column 317 to select the maintenance)
Claims 4, 11, 18
Yamada teaches
selecting a second time period. (Yamada [0066] “the user can execute the maintenance operation which has been executed in the night when high cost is needed in the daytime.”)
Claims 5, 12, 19 
Yamada teaches
further comprising: determining, based on the second visual representation, that a time duration for the first maintenance window conflicts with the time duration of the second maintenance window during the first time period; (Yamada [0066] “The user distinguishes between the operation mode including the segment in which the maintenance operation can be executed and the operation mode not including the segment in which the maintenance operation can be executed by referring to the operation mode candidate display screen 201 shown in FIG. 2, and can select the operation mode in which the maintenance can be executed while securing the required transportation quantity.”)
and selecting a second time period.  (Yamada [0066] “the user can execute the maintenance operation which has been executed in the night when high cost is needed in the daytime.”)
Claims 6, 13, 20
Yamada teaches
further comprising: generating, in the first visual representation, locations for a plurality of railroad stations in relation to a plurality of railroad tracks; (Yamada fig. 2 noting the multiple routes 206 and stations 204 and 205)
determining that the request for the first maintenance window is associated with a subset of the plurality of railroad stations; (Yamada [0017] “the output unit may perform display such that an operation route 
and generating, in the second visual representation, information associated with the subset of the plurality of railroad stations.  (Yamada fig. 3 noting the information shown for the railroad stations)
Claims 7, 14
Yamada teaches
further comprising: generating a map view that displays the first maintenance window; (Yamada fig. 3)
and generating a calendar that displays a date and a time duration for the first maintenance window.  (Yamada fig. 3, noting the time required; fig. 5 noting the date and calendar view)
  
 


	
	
	
	






Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Matheson et al, US 5794172 A.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED EL-BATHY whose telephone number is (571)270-5847.  The examiner can normally be reached on M-F 8AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PATRICIA MUNSON can be reached on (571) 270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 




/MOHAMED N EL-BATHY/Primary Examiner, Art Unit 3624